      Case 3:21-cv-00231-KHJ-MTP Document 21 Filed 08/02/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


SOLOMAN STEVE KENNEDY                                                       PETITIONER


V.                                         CIVIL ACTION NO. 3:21-CV-231-KHJ-MTP


BURL CAIN                                                                  RESPONDENT


              ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States

Magistrate Judge Michael T. Parker. [19]. That Report recommends that the Court

GRANT Respondent’s Motion to Dismiss [11], and the Petition [1] be DISMISSED

without prejudice. Written objections to the Report were due by July 8, 2021. The

Report notified the parties that failure to file written objections to the findings and

recommendations by that date would bar further appeal in accordance with 28

U.S.C. § 636. [19] at 4. Petitioner Soloman Steve Kennedy has filed no timely

objection.1

       When no party has objected to a magistrate judge’s report and

recommendation, the Court need not review it de novo. 28 U.S.C. § 636(b)(1) (“A

judge of the court shall make a de novo determination of those portions of the report

or specified proposed findings and recommendations to which objection is made.”).


1Kennedy has filed a Motion for Confliction [20], which complains about prison officials but
does not mention the Magistrate’s Report or the bases for his original Petition. Because the
Court adopts the Report and dismisses Kennedy’s case without prejudice, this motion is
denied as moot.
      Case 3:21-cv-00231-KHJ-MTP Document 21 Filed 08/02/21 Page 2 of 3




In such cases, the Court applies the “clearly erroneous, abuse of discretion and

contrary to law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989).

       Kennedy challenges his conviction for possession of a firearm by a felon under

28 U.S.C. § 2244. [19] at 1. The Magistrate Judge entered his Report and

Recommendation, finding Kennedy failed to exhaust state remedies as required by

28 U.S.C. § 2254. Id. at 3. He further found that Kennedy’s case does not fit the

“limited circumstances” where a federal court is allowed to hold a case in abeyance

until state remedies are exhausted. Id. at 4. Accordingly, the Report recommends

granting Respondent’s Motion to Dismiss [11], and dismissing the case without

prejudice. Id. at 4-5.

       After review of the record, the Court, being fully advised in the premises,

finds that the Report and Recommendation is neither clearly erroneous nor contrary

to law, and should be adopted as the opinion of this Court.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Report and

Recommendation [19] of United States Magistrate Michael T. Parker, entered in

this cause should be, and the same is, adopted as the finding of this Court.

Respondent’s Motion to Dismiss [11] is GRANTED, and Kennedy’s Petition for Writ

of Habeas Corpus [1] is DENIED. This action is DISMISSED. Because the case is

dismissed for failure to exhaust, this dismissal shall be WITHOUT PREJUDICE.

       A separate Final Judgment shall issue this day.

       SO ORDERED, this the 2nd day of August, 2021.



                                           2
Case 3:21-cv-00231-KHJ-MTP Document 21 Filed 08/02/21 Page 3 of 3




                                   s/ Kristi H. Johnson
                                   UNITED STATES DISTRICT JUDGE




                               3
